Citation Nr: 9923033	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-28 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury with headaches and blackouts.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active military service from August 1961 to 
January 1966.  



This matter is before the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office, which 
denied service connection for residuals of a head injury with 
headaches and blackouts.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO denied the veteran's claim of service connection for 
residuals of a head injury with headaches and blackouts in a 
May 1994 rating decision.  The RO determined that the claim 
was not well grounded, as the veteran's service medical 
records were negative for complaints or treatment of a head 
injury.  

The veteran contends that he sustained a severe head injury 
when he was struck on the head by a drill instructor on 
September 4, 1961, at the Marine Recruit Depot in San Diego, 
California.  He testified that this event occurred on 
September 5, 1961.  Tr., p. 3.  He also testified that he 
received treatment for his injuries, which included stitches 
at the time of the event as well as subsequent treatment for 
headache and blackout symptoms.  Tr., pp. 7, 11, 15; June 
1993 Statement in Support of Claim.  




The veteran testified that his service medical records 
showing treatment for his injuries, which are dated from 
January 5, 1961 to January 3, 1963, are missing from his 
claims folder.  Tr., pp. 5-6.  

A review of the claims folder shows the National Personnel 
Records Center (NPRC) forwarded the veteran's service medical 
records to the RO in June 1993.  These service medical 
records include the veteran's August 1961 medical entrance 
examination, a record of physical examination on September 5, 
1961, at the Marine Recruit Depot in San Diego, California, 
and treatment records for the remainder of 1961 and 
examination and treatment until the separation medical 
examination in December 1965.  These records do not show 
treatment for a head injury or symptoms of a head injury 
during active service.  

In July 1993, the NPRC responded that all the veteran's 
service medical records had previously been forwarded to the 
RO in June 1993.  The NPRC did not certify whether a search 
for additional service medical records was conducted at that 
time.  

In April 1998 the Board remanded the case to the RO in order 
to obtain the alleged service medical records and/or certify 
that there are no additional service medical records.  The 
Board requested the RO to ascertain whether there are 
additional service medical records that have not been 
obtained.  The Board also requested the RO to document the 
attempts made to obtain any additional service medical 
records, including a certification from the NPRC that there 
are no other service medical records.  The RO made this 
request to the NPRC in May 1998.  The NPRC responded in June 
1998 that medical records had been sent to the RO in Atlanta, 
Georgia on June 30, 1993.  There is no indication that any 
attempt to obtain additional service medical records was 
made.  There is no certification that the base hospital 
records staff at the Marine Recruit Depot in San Diego, 
California, searched for the alleged September 1961 medical 
treatment records.  





The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court Appeals for Veterans Claims 
(Court).  The Court stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran has alleged that several private physicians have 
related his current disability to the claimed head trauma 
during active service.  The physicians' names and their 
locations are contained in the veteran's June and July 1993 
statements, in a February 1998 statement by Alexander Orlov, 
D.O., and in the veteran's personal hearing testimony.  The 
veteran should submit these opinions or provide written 
consent for the release of these opinions to the RO, which 
should include specific dates of treatment and addresses of 
the physicians or the locations of the records.  

The evidence shows that the veteran was injured in post-
service automobile accidents.  A June 1990 hospital admission 
report indicates that the veteran sustained injuries in an 
automobile accident five years earlier.  A September 1991 
outpatient record indicates that the veteran was seen in an 
emergency room following a motor vehicle accident on July 31, 
1991.  The same physician noted in a February 1989 
examination report that the veteran had been injured in 1984 
while working on an assembly line at an automobile plant.  
The veteran was treated by Ronald Koenig, M.D., for his 
injuries.  The veteran testified that he worked for Ford 
Motor Company from March 1972 until medical retirement in 
January 1986.  The complete medical and employment records 
showing the nature and extent of his injuries have not been 
obtained.  







In light of the foregoing, the case is REMANDED for the 
following action:  

1.  The RO should ascertain whether there 
are additional service medical records 
that have not been obtained.  This should 
include a request to the base hospital 
records staff at the Marine Recruit Depot 
in San Diego, California, for the alleged 
September 1961 medical treatment records.  
This might also entail a request to any 
other facilities where the veteran's 
Marine Corps service medical records 
might have been transferred.  The RO 
should document the attempts made to 
obtain any additional service medical 
records, including a certification from 
all requested facilities that there are 
no other service medical treatment 
records.  

2.  The RO should notify the veteran that 
he might provide any additional evidence 
and argument in support of his claim.  
This should include medical opinions from 
the physicians identified as having 
related his current disability to the 
claimed in-service head trauma.  The 
physicians' names and their locations are 
contained in the veteran's June and July 
1993 statements, in a February 1998 
statement by Alexander Orlov, D.O., and 
in the veteran's personal hearing 
testimony.  The veteran should submit 
these opinions or provide written consent 
for the release of these opinions to the 
RO.  The RO should then obtain the 
opinions that are not already in the 
claims folder.   See 38 U.S.C.A. 
§ 5103(a) (West 1991).  





3.  The veteran should identify all 
healthcare providers that treated him for 
the injuries sustained in post-service 
automobile accidents.  A June 1990 
hospital admission report indicates that 
the veteran sustained injuries in an 
automobile accident five years earlier.  
A September 1991 outpatient record 
indicates that the veteran was seen in an 
emergency room following a motor vehicle 
accident on July 31, 1991.  The veteran 
should provide written consent for the 
release of these medical treatment 
records and then the RO should obtain the 
records that are not already in the 
claims folder.  

4.  A February 1989 examination report 
indicates that the veteran had been 
injured in 1984 while working on an 
assembly line at an automobile plant.  
The veteran was treated by Ronald Koenig, 
M.D., for his injuries.  The veteran 
testified that he worked for Ford Motor 
Company from March 1972 until medical 
retirement in January 1986.  The complete 
medical and employment records showing 
the nature and extent of his injuries 
have not been obtained.  The veteran 
should provide written consent for the 
release of Dr. Koenig's medical records, 
all his employment medical records from 
Ford Motor Company and any other 
employment records that show the nature 
and extent of any employment related 
injuries.  The RO should then obtain the 
records that are not already in the 
claims folder.  







5.  The RO should then adjudicate the 
claim for service connection.  The RO 
should determine if the claim is well 
grounded, and if so, conduct any 
development necessary in accordance with 
38 U.S.C.A. § 5107(a) (West 1991).  

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an adequate opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  An appellant and 
his or her representative will be granted a period of 90 days 
following the mailing of notice to them that an appeal has 
been certified to the Board for appellate review and that the 
appellate record has been transferred to the Board, or until 
the date the appellate decision is promulgated by the Board 
of Veterans' Appeals, whichever comes first, during which 
they may submit a request for a personal hearing, or a 
request for a change in representation.  38 C.F.R. 
§ 20.1304(a) (1998).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


